/N\

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
Respondent,
Criminal Action No. 03-00092-01 (CKK)
"' civil Action No. 10-01468 (CKK)
MELVIN LAWRENCE, F I L E D
Defendant/Petitioner.
gm 1 9 2011
MEMoRANDIJM 0PIN10N c\erk. \J-S- D‘S“"°‘ a“d
Bankrupt€¥ courts

(October 19, 201 1)
Several years ago, Defendant and Petitioner Melvin Lawrence ("Lawrence") was
convicted by a jury in this Court on one count of distributing five grams or more of cocaine base,
more widely known as crack, in violation of 21 U.S.C. § 84l(a)(l) and § 84l(b)(l)(B)(iii). Upon
remand f`rom the United States Court of Appeals for the District of Columbia Circuit, this Court
resentenced Lawrence to 250 months’ incarceration to be followed by five years’ of supervised
release. Presently before the Court is Lawrence’s [105]' Motion to Vacate and Correct Sentence
Based Upon Ineffective Assistance of Counsel ("Motion to Vacate"). Upon a searching review,
the Court finds that the parties’ submissions, the relevant authorities, and the record as a whole
conclusively show that Lawrence is not entitled to the requested relief. Accordingly, the Court
shall DENY Lawrence’s [lO5] Motion to Vacate.
I. BACKGROUND
On April 30, 2002, undercover officers of the District of Columbia’s Metropolitan Police

Department purchased over twenty grams of cocaine base from Lawrence in the Northwest

' Unless otherwise indicated, all docket references are to United States v. Lawrence,
Criminal Action No. 03-00092-01 (CKK) (D.D.C.).

Quadrant of Washington, D.C.Z In the succeeding months, undercover officers purchased drugs
from Lawrence and his associates on two more occasions.

On March 4, 2003, a federal grand jury indicted Lawrence on three counts of distributing
cocaine base in violation of 21 U.S.C. § 84l(a)(l) and § 84l(b)(l)(B)(iii). In September 2003,
Lawrence was tried before a jury in this Court. On September 30, 2003, the jury found Lawrence
guilty of distributing five grams or more of cocaine base in connection with the undercover sale
on April 30, 2002, but the jury could not reach a verdict on the charges pertaining to the later
undercover sales.

The Court deferred sentencing Lawrence pending the outcome of the trial in a separate
criminal matter presided over by Judge John Garrett Penn in which Lawrence was also a
defendant. Lawrence was ultimately convicted in that action and was sentenced by Judge Penn
in both criminal matters on February l, 2005. Lawrence appealed to the United States Court of
Appeals for the District of Columbia Circuit, which affirmed his conviction in this criminal
matter, reversed his conviction in the separate criminal matter before Judge Penn, and remanded
for resentencing. See United States v. Lawrence, 471 F.3d 135 (D.C. Cir. 2006).

Upon remand, the undersigned presided over the resentencing proceedings, which

included the preparation of a new presentence investigation report, the exchange of sentencing

2 The Presentence lnvestigation Report identified the exact amount of cocaine base
involved in the undercover sale as 29.6 grams. See Presentence lnvestigation Report, ECF No.
[97], at 4, 6. The Court is aware that Lawrence has claimed in his pending appeal that the
quantity of cocaine base involved in the sale was actually closer to 21 grams. See Corrected
Reply Br. of Appellant at 7, United States v. Lawrence, No. 09-3110 (D.C. Cir. June 7, 2011),
ECF No. [1311926]. However, in so claiming, Lawrence has conceded that he "did not object to
the findings in the presentence report." Ia'. More importantly for present purposes, Lawrence has
not raised any such claim before this Court in connection with his Motion to Vacate. As a result,
the Court has no occasion to address the issue at this time.

2

memoranda and related filings, and several hearings. On July 24, 2009, Lawrence, through his
counsel, filed a [74] Sentence Memorandum and Motion for Downward Departure and/or a
Variance, Non-Guideline Sentence ("Sentencing Memorandum") and, on August 7, 2009, he
filed a [81] Reply to the Govemment’s Sentencing Memorandum ("Sentencing Reply
Memorandum"). On September 3, 2009, the Court aborted and continued an attempt to conduct
the Sentencing Hearing to permit fiarther inquiry into certain aspects of Lawrence’s criminal
history. See Tr. of 9/3/09 Status Hr’g, ECF No. [102]. On October 2, 2009, Lawrence, again
through counsel, filed a [89] Supplemental Sentencing Memorandum responding to additional
information conceming his criminal history gathered by the United States Probation Office. On
October 5, 2009, the Court held the final Sentencing Hearing, at which point the Court sentenced
Lawrence to 250 months’ incarceration to be followed by five years’ of supervised release. See
Tr. of 10/5/09 Resentencing Hr’g, ECF No. [l03]; Am. Judgment, ECF No. [93].

On October l4, 2009, Lawrence filed a timely notice of appeal challenging his
resentencing. Lawrence’s appeal before the United States Court of Appeals for the District of
Columbia Circuit remains pending. Oral argument was heard on September 20, 201l.

On August 26, 2010, several months’ after the commencement of his appeal, Lawrence
filed his Motion to Vacate in this Court, raising different challenges to his resentencing than
those that are currently pending before the Court of Appeals. While Lawrence has been
represented by counsel throughout this case, his Motion to Vacate is brought pro se. The
Govemment filed its [110] Opposition to Lawrence’s Motion to Vacate on December 10, 2010,
and Lawrence filed his [112] Traverse on December 27, 2010. The motion is therefore fully

briefed and ripe for adjudication.

II. LEGAL STANDARD

Under 28 U.S.C. § 225 5 , a prisoner in custody under sentence of a federal court may
move the sentencing court to vacate, set aside, or correct its sentence if the prisoner believes that
his sentence was imposed "in violation of the Constitution or laws of the United States, or that
the court was without jurisdiction to impose such sentence, or that the sentence was in excess of
the maximum authorized by law, or is otherwise subject to collateral attack." 28 U.S.C. §
2255(a). The circumstances under which such a motion will be granted, however, are limited in
light of the premium placed on the finality of judgments and the opportunities prisoners have to
raise most of their objections during trial or on direct appeal, "[T]o obtain collateral relief a
prisoner must clear a significantly higher hurdle than would exist on direct appeal." United
States v. Fraa'y, 456 U.S. 152, 166 (1982). Nonetheless, "unless the motion and the files and
records of the case conclusively show that the prisoner is entitled to no relief, the court shall . . .
grant a prompt hearing thereon, determine the issues, and make findings of fact and conclusions
of law with respect thereto." 28 U.S.C. § 2255@)). However, the decision whether or not to hold
a hearing is entrusted to the district court’s discretion, particularly where, as here, the reviewing
judge presided over the proceeding in which the petitioner claims to have been prejudiced.
United States v. Morrison, 98 F.3d 6l9, 625 (D.C. Cir. l996), cert. denied, 520 U.S. 1131
(1997). "If it plainly appears from the motion, any attached exhibits, and the record of prior
proceedings that the moving party is not entitled to relief, the judge must dismiss the motion."

Rules Goveming Section 2255 Proceedings for the United States District Courts, Rule 4(b).

III. DISCUSSION
The Court’s discussion here divides into two parts. The Court shall first explain why
Lawrence’s ineffective assistance of counsel claim does not entitle him to relief under 28 U.S.C.
§ 225 5. Thereafter, the Court shall explain why no Certificate of Appealability shall issue.
A. Lawrence ’s Ineffective Assz`stance of Counsel Claim
Lawrence claims that his counsel’s performance during the resentencing proceedings

before this Court abridged his Sixth Amendment right to effective assistance of counsel, as that
right was articulated in Strickland v. Washington, 466 U.S. 668 (1984). "A criminal defendant is
as much entitled to effective representation by counsel at sentencing as at any other critical stage
of his trial." United States v. Ellerbe, 372 F.3d 462, 467 (D.C. Cir. 2004) (intemal quotation
marks and citations omitted). Nonetheless, to establish a successful claim for ineffective
assistance of counsel under Strickland, a petitioner must prove both (1) "that counsel’s
performance fell below an objective standard of reasonableness under prevailing professional
norms," and (2) "that this error caused [him] prejudice." United States v. Hurt, 527 F.3d 1347,
1356 (D.C. Cir. 2008) (citing United States v. Hughes, 514 F.3d 15, 17 (D.C. Cir. 2008)). The
reviewing court must begin with a strong presumption that counsel rendered adequate assistance
and exercised reasonable professional judgrnent, Cullen v. Pinholster, _ U.S. _, 131 S. Ct.
1388, 1403 (2011), and it is the petitioner’s burden to show that counsel made errors "so serious"
that counsel could not be said to be functioning as the counsel guaranteed by the Sixth
Amendment, Harrington v. Richter, _ U.S. __, 131 S. Ct. 770, 787 (201 1). Even then, the
petitioner must further establish prejudice, a showing "[t]hat requires a ‘substantial,’ not just

‘conceivable,’ likelihood of a different result." Cullen, 131 S. Ct. at 1403 (quoting Richter, 131

S. Ct. at 791). In the sentencing context, the petitioner’s burden of establishing prejudice is
“somewhat lighter," but the petitioner must still establish a “reasonable likelihood" that the errors
ascribed to his counsel "affected his sentence," United States v. Saro, 24 F.3d 283, 288 (D.C. Cir.
1994), cert. denied, 519 U.S. 956 (1996); accord United States v. Smith, 267 F.3d 1 154, 1160
(D.C. Cir. 2001).

"Even under de novo review, the standard for judging counsel’s representation is a most
deferential one," Richter, 131 S. Ct. at 788, and "[s]urmounting Strickland’s high bar is never an
easy task," Padilla v. Kerztucky, _ U.S. __, 130 S. Ct. 1473, 1485 (2010) (citations omitted). In
this case, Lawrence claims that his counsel was "wholly ineffective" during the resentencing
proceedings before this Court for two reasons. Pet’r’s Mot. to Vacate at l. First, Lawrence
contends that his counsel failed to compel the Govemment and the Court to comply with 21
U.S.C. § 851. Second, Lawrence claims that his counsel failed to present mitigating information
during resentencing. The Court addresses each contention in tum.

1. Lawrence’s Contention that His Counsel Failed to Compel the
Govemment and the Court to Comply with 21 U.S.C. § 851

First, Lawrence alleges that his counsel "failed to compel the district court[] and the
government to comply with [the] sentencing enhancement provision[] announced in section
851." Pet’r’s Mot. to Vacate at 2. Here, Lawrence relies upon 21 U.S.C. § 851, a provision that
applies when the Govemment seeks to obtain the enhanced statutory penalties provided in 21
U.S.C. §§ 841-858 based upon certain qualifying prior convictions. Section 851 simply does not

apply where, as here, the sentencing court applies the career offender provisions under the United

States Sentencing Guidelines and imposes a sentence within the statutory ranged See United
States v. Sanchez, 917 F.2d 607, 616 (lst Cir. 1990), cert. denied, 499 U.S. 977 (1991); United
States v. Whitaker, 938 F.2d 1551, 1552 (2d Cir. 1991) (per curiam), cert. denied, 502 U.S. 1076
(1992); United States, Marshall, 910 F.2d 1241, 1244-45 (5th Cir. 1990), cert. denied, 498 U.S.
1092 (1991); United States v. Meyers, 952 F.2d 914 (6th Cir.), cert. denied, 503 U.S. 994 (1992);
United States v. Koller, 956 F.2d 1408, 1417 (7th Cir. 1992); United States v. Wallace, 895 F.2d
487, 490 (8th Cir. 1990); United States v. McDougherty, 920 F.2d 569, 574 (9th Cir. 1990), cert.
denied, 499 U.S. 911 (1991); United States v. Novey, 922 F.2d 624, 627-29 (10th Cir.), cert.
denied, 501 U.S. 1234 (1991), overruled on other grounds by United States v. Flowers, 464 F.3d
1127 (10th Cir. 2006). In this case, because the Govemment did not seek to obtain the enhanced
statutory penalties provided in 21 U.S.C. §§ 841-858 based upon qualifying prior convictions,
neither the Govemment nor the Court was required to comply with § 851, Ips0 facto,
Lawrence’s counsel could not have fallen below the constitutional minimum for effective
assistance of counsel by "fail[ing] to compel the district court[] and the government to comply
with [the] sentencing enhancement provision[] announced in section 851." Pet’r’s Mot. to
Vacate at 2. The argument is patently insufficient to overcome the strong presumption that

counsel rendered adequate assistance and exercised reasonable professional judgment."

3 Absent aggravating circumstances, a charge under 21 U.S.C. § 841(a)(1) and §
841(b)(1)(B) carries a maximum tenn of imprisonment of forty years. Lawrence’s sentence of
250 months’ imprisonment fell well below this statutory maximum.

4 Parenthetically, the Court notes that Lawrence’s counsel did in fact contest aspects of
the criminal history set forth in the Presentence lnvestigation Report. See Tr. of 9/3/09 Status
Hr’g; Pet’r’s Suppl. Sentencing Mem. More broadly, as set forth more fully below, Lawrence’s
counsel consistently maintained that the characterization of Lawrence’s criminal history
significantly overrepresented the seriousness of his past criminal conduct.

7

2. Lawrence’s Contention that His Counsel Failed to Present Mitigating
Inforrnation During Resentencing

Second, Lawrence faults his counsel for "fail[ing] to proffer relevant mitigating
information," which he contends "could have induced the [C]ourt to provide [him] with a lower
term of imprisonment." Pet’r’s Mot. to Vacate at 2. However, Lawrence fails to identify what
sort of mitigating information his counsel should have, but failed to, present to the Court during
resentencing proceedings. "[V]ague and conclusory" allegations of this kind are woefully
inadequate to overcome the strong presumption that counsel rendered adequate assistance and
exercised reasonable professional judgment. Simms v. United States, 730 F. Supp. 2d 58, 61
(D.D.C. 2010); see also United States v. Tayl0r, 139 F.3d 924, 923 (D.C. Cir. l998) (noting that
"[s]ummary disposition" of an ineffective assistance of counsel claim "may [] be appropriate
where the defendant has failed to present any affidavits or other evidentiary support for the naked
assertions contained in his motion").

More to the point, Lawrence’s contention that his counsel failed to present mitigating
evidence to the Court is belied by the record. Simply by way of example, during resentencing
proceedings, Lawrence’s counsel consistently presented evidence and argument claiming that
Lawrence’s designation as a career offender "substantially overrepresent[ed] the seriousness of
[his] criminal history [and] the likelihood that [he would] commit other crimes." Pet’r’s
Sentencing Mem. at 1. His counsel underscored, precisely as Lawrence does in his Motion to
Vacate, that his prior convictions involved relatively small amounts of drugs and monies and
occurred remote in time from the charge for which he was actually sentenced. See id. at l-2, 4;
Pet’r’s Sentencing Reply Mem. at 2. In a similar vein, his counsel argued that his prior

convictions resulted in "excessive" sentences and that his parole violations were merely

"technica ." Pet’r’s Sentencing Mem. at 1-2, 4; Pet’r’s Sentencing Reply Mem. at 2; Pet’r’s
Suppl. Sentencing Mem. at 2. More broadly, his counsel argued, inter alia, that Lawrence had
engaged in "educational, vocational and self-improvement programs" while incarcerated, gained
"significant insight into the nature and cause of his criminal conduct," expressed a "sincere
desire" to change his behavior, developed a “profound religious belief`," and was "unusually
devoted" to his family, including a young son. See Pet’r’s Sentencing Mem. at 2, 4; Tr. of 9/3/09
Status Hr’g; Tr. of 10/5/09 Resentencing Hr’g. Against this record, Lawrence’s claim that his
counsel "failed to proffer relevant mitigating information," Pet’r’s Mot. to Vacate at 2, rings
hollow and is insufficient to override the strong presumption that counsel rendered adequate
assistance and exercised reasonable professional judgment.
For the foregoing reasons, the Court finds Lawrence’s ineffective assistance of counsel
claim to be without merit and shall therefore DENY his [105] Motion to Vacate.
B. N0 Certificate of Appealability Shall Issue From T his Court
When the district court enters a final order resolving a petition under 28 U.S.C. § 2255

that is adverse to the petitioner, it must either "issue or deny a certificate of appealability." Rules
Goveming Section 2255 Proceedings for the United States District Courts, Rule 1 1(a). By
statute, "[a] certificate of appealability may issue . . . only if the applicant has made a substantial
showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). Such a showing
demands that the petitioner demonstrate that "reasonable jurists could debate whether . . . the
petition should have been resolved in a different manner or that the issues presented were
‘adequate to deserve encouragement to proceed further."’ Slack v. McDaniel, 529 U.S. 473, 484

(2000) (quoting Baref00t v. Estelle, 463 U.S. 880, 893 & n.4 (1983)). For the reasons set forth

above, the Court concludes that Lawrence has failed to make that showing in this case, and,
accordingly, no certificate of appealability shall issue from this Court. To the extent Lawrence
intends to file an appeal, he must seek a Certificate of Appealability from the United States Court
of Appeals for the District of Columbia Circuit in accordance with Federal Rule of Appellate
Procedure 22.
IV. CONCLUSION
For the reasons set forth above, the Court shall DENY Lawrence’s [105] Motion to

Vacate. Furthermore, no Certificate of Appealability shall issue from this Court. To the extent
Lawrence intends to file an appeal, he must seek a Certificate of Appealability from the United
States Court of Appeals for the District of Columbia Circuit in accordance with Federal Rule of

Appellate Procedure 22. An appropriate Order accompanies this Memorandum Opinion.

Date: October 19, 2011

@!Qo)§,,